Citation Nr: 1203315	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic recurrent headaches, claimed as a residual of a head injury.

2.  Entitlement to service connection for memory loss, claimed as a residual of a head injury.

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

4.  Entitlement to service connection for a back injury, to include whether new and material evidence has been received sufficient to reopen the claim and de novo review.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, and tinnitus, assigning a 10 percent evaluation, both effective June 15, 2007; denied service connection for residuals of a head injury, including chronic headaches and memory loss; and declined to reopen a claim of entitlement to service connection for a back injury; and a March 2009 rating decision of the Muskogee RO, which denied service connection for bilateral pes planus.  In August 2008 and June 2009, the Veteran submitted notices of disagreement for all of the issues except tinnitus.  He subsequently perfected his appeals in January 2009 and February 2010.

In August 2010, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2010, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further evidentiary development, including obtaining VA neurological, podiatry, and audiological examinations and clarifying whether the Veteran received notification of the April 1964 denial of service connection for a back injury and readjudicating the claim accordingly.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with VA examinations to evaluate his hearing loss, residuals of a head injury, and pes planus in December 2010.  Accordingly, all remand instructions issued by the Board have been complied with for the issues of an increased rating for hearing loss and service connection for residuals of a head injury and pes planus, and these matters are once again before the Board.

However, with regard to the Veteran's claim of entitlement to service connection for a back injury, to include whether new and material evidence has been received sufficient to reopen the claim and de novo review, the Board finds that the AMC has not complied fully with the November 2010 remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.

Following the Board's remand, the AMC granted entitlement to service connection for bilateral pes planus in a May 2011 rating decision.  This grant of service connection is considered a full grant of this benefit on appeal.  As such, the claim of entitlement to service connection for bilateral pes planus is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 226 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for a back injury, to include whether new and material evidence has been received sufficient to reopen the claim and de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed chronic recurrent headaches are the result of an in-service head injury.

2.  The preponderance of the evidence is against a finding that memory loss is the result of a disease or injury in active duty service, including an in-service head injury.

3.  For the entire period on appeal, the Veteran's right ear hearing loss had a Numeric Designation of I as per Tables VI and VIA of the VA schedule of ratings; the Veteran's left ear hearing loss has had no more than a Numeric Designation of II as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  Chronic recurrent headaches were incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Memory loss, claimed as a residual of an inservice head injury, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  For the entire period on appeal, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for residuals of a head injury, to include chronic recurrent headaches, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims for service connection for memory loss and an increased initial rating for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the July 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his increased rating claim.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination to evaluate any residuals of a head injury, including memory loss, in December 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file including the available service treatment records, the Veteran's contentions, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the December 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA and VA-QTC audiological examinations in July 2007 and December 2010.  The examiners considered the Veteran's reported history and provided a thorough physical examination, including conducting the appropriate testing.  Additionally, the December 2010 examiner noted the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the examinations of record are adequate for determining the initial disability ratings for the Veteran's bilateral hearing loss.  See Barr, supra.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

The Veteran alleges that he currently suffers from headaches and memory loss as a result of his active military service.  Specifically, he claims that he suffered a head injury while playing football in service and that he has experienced headaches since that time.  He also claims that he had amnesia at the time of the head injury and developed memory loss at some undetermined point after separation from service which he believes is related to the in-service head injury.  He, therefore, believes that service connection is warranted for both headaches and memory loss.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Headaches

The medical evidence of record reflects that the Veteran has been treated for and diagnosed with headaches.  Specifically, a May 2009 letter from the Veteran's private physician, Dr. R. L. C., indicates that the Veteran has been treated for chronic headaches.  Additionally, a December 2010 VA examiner diagnosed the Veteran with post concussive headache syndrome, characterized by recurrent headaches.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was seen for complaints of amnesia after bumping his nose and forehead playing football and was afforded a skull x-ray.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current headaches and his in-service head injury.

The Veteran was afforded a VA examination to evaluate any residuals of a head injury in December 2010.  The examiner concluded that the Veteran did suffer from post concussive headache syndrome, characterized by recurrent headaches, as a result of his in-service head injury.  Although he did not link the Veteran's complaints of memory loss to his in-service head injury, as discussed more fully below, he found that the Veteran's current headaches constituted a residual of his in-service head injury.

The only other piece of medical evidence to address the etiology of the Veteran's current headaches is a May 2009 letter from the Veteran's private physician, Dr. R. L. C., referenced above.  Although his opinion did not provide any rationale, Dr. R. L. C. also linked the Veteran's headaches to his in-service head injury.

The Board also notes that the Veteran is competent to offer a description of symptoms, such as headaches, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has experienced symptoms of headaches since service.  Although he is not competent to link these headaches to those he experienced in military service, the December 2010 VA examiner and March 2009 private physician are competent and have both provided such a link.

In light of the two positive nexus opinions and lack of evidence to contradict these opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current residuals of a head injury, including chronic recurrent headaches, are related to his in-service head injury.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for chronic recurrent headaches, as a residual of an inservice head injury, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Memory Loss

A May 2009 letter from the Veteran's private physician, Dr. R. L. C., indicates that he has been diagnosed with small vessel ischemic disease with memory loss.  Additionally, the December 2010 VA examiner diagnosed the Veteran with memory loss.  As such, the first element of Hickson is met for memory loss.

As noted above, a review of the service treatment records reflects that the Veteran was seen for complaints of amnesia after bumping his nose and forehead playing football and was afforded a skull x-ray.  As such, the second element of Hickson is met for memory loss.

Although an in-service injury and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service head injury and his current complaints of memory loss.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination to evaluate any residuals of a head injury, including memory loss, in December 2010.  Although the examiner linked the Veteran's chronic headaches to his in-service head injury, he was unable to provide such a link for his memory loss.  He rationalized that the Veteran was unable to pinpoint an onset of memory loss and, in any case, did not complain of memory loss since service.  Rather, he only complained of a period of "weeks" of amnesia following the injury.  Further, the examiner noted that the Veteran was able to perform his post-service job adequately for over twenty years, presumably without any memory loss problems.  He considered it unlikely that the Veteran would be able to perform successfully in his post-service employment if he was suffering from memory loss dating back to his military service.  Consequently, the examiner opined that the Veteran's current memory loss was more likely related to his currently diagnosed depression and the multiple medications he takes to treat his depression, rather than a remote in-service head injury. 

The only other medical evidence to address the etiology of the Veteran's memory loss is a May 2009 letter from his private physician, Dr. R. L. C.  Dr. R. L. C. apparently links the Veteran's small vessel ischemic disease with memory loss to in-service injury, he does not provide any medical rationale for his conclusion.  Thus, the Board finds this opinion to be without support and insufficient upon which to base a grant of service connection.

In this case, the only other evidence which purports to link the Veteran's current memory loss to his in-service head injury consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his memory loss.  His assertions are accorded less weight than the competent medical evidence, the December 2010 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's memory loss to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  As noted above, the Veteran has not complained of memory loss since service.  Rather, he has been unable to pinpoint a date of onset and only complains of amnesia following the injury lasting "weeks."  As such, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his in-service head injury, and his current memory loss.  Although the Board notes the Veteran's current disability and in-service injury, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for memory loss, claimed as a residual of in-service head injury, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


C. Bilateral Hearing Loss

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2011).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, none of the audiometric results meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran submitted personal statements and hearing testimony in support of his claim.  Although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, it is now well established that laypersons, without medical training, are not competent to relate those symptoms to a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While he can describe what he experiences, he is not able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran has been afforded two VA/VA-QTC audiological examinations in association with his present claim.  He was first examined in July 2007.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
20
40
LEFT
15
30
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Puretone threshold averages were 21.25 decibels for the right ear and 30 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  As noted above, these results may only be considered under Table VI.

The Veteran was more recently examined in December 2010.  At that time, the puretone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
RIGHT
25
35
35
60
LEFT
25
40
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Puretone threshold averages were 38.75 decibels for the right ear and 41.25 decibels for the left ear.  The Veteran complained of difficulty hearing, tinnitus, and general imbalance with significant effects on his occupation and no effect on his usual daily activities.  The examiner concluded that the Veteran's hearing loss would not be expected to cause significant communication difficulty with the exception of extremely difficult listening situations (e.g. a highly noisy or reverberant setting).  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.

In addition to the VA and VA-QTC examinations, the medical evidence includes a February 2009 VA audiogram.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
35
30
55
LEFT
30
40
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Puretone threshold averages were 36.25 decibels for the right ear and 41.25 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.

As the Veteran's hearing loss has been tested on three separate occasions and each occasion has resulted in a finding of hearing loss warranting a 0 percent evaluation, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating at any point throughout the appeals period.  

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the disability ratings as set out above during the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating at any point throughout the appeals period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His audiological testing results fall squarely within Table VI and Table VIA of the rating criteria for hearing loss.  The Board acknowledges that the December 2010 VA examiner indicated that the Veteran may have trouble communicating in extremely difficult listening situations.  However, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


ORDER

Entitlement to service connection for chronic recurrent headaches is granted.

Entitlement to service connection for memory loss, claimed as a residual of an in-service head injury, is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a back injury, to include whether new and material evidence has been received sufficient to reopen the claim and de novo review, consistent with the November 2010 Board remand.

The Board is cognizant of the fact that this claim has been in adjudicative status since 2008, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication.

In the November 2010 remand, the Board directed the AMC to determine whether the Veteran was properly notified of an April 1964 denial of service connection for a back injury and associate any such verification with the claims file.  See Board remand directive 5, November 2010.  A review of the claims file is negative for any efforts on the AMC's part to verify that the Veteran was notified of this denial.  Rather, the AMC simply adjudicated both service connection for a back injury and whether new and material evidence has been submitted to reopen the claim for service connection for a back injury in a May 2011 supplemental statement of the case.  As the AMC was directed to determine whether the Veteran had been properly notified of the April 1964 denial of service connection and appears to have made no efforts whatsoever to that end, the Board finds that the AMC did not fully comply with the November 2010 remand directives with regard to the claim for service connection for a back injury, to include whether new and material evidence has been received sufficient to reopen the claim and de novo review.  As such, this claim must be remanded in order to comply with the November 2010 Board remand.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should determine whether the Veteran was properly notified of an April 1964 denial of service connection for a back injury.  Any verification of such notification should be associated with the claims file.  All efforts must be documented in the claims file.

2.  After completing the above action and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a back injury (either as a petition to reopen or a claim for service connection, based on the determination made by the AMC in compliance with the above remand directive) should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


